DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0023747 to Galluch et al. (Galluch) in view of US Patent No. 3,353,706 to Godshalk.
Regarding claim 1, Galluch discloses a flexible container (100) comprising a tray (120) made of flexible material (¶0025) wherein the tray is integrally formed with at least one placement cavity (122) having an opening at a top portion (124) thereof.  Galluch does not teach a peripheral flange extending outward from a peripheral edge of the tray.  Godshalk discloses a container (42) and in particular discloses a flange (48, Fig 4) continuously surrounding peripheral edge of the container and extending outward of the container, the flange being embedded with a reinforcing ring (52), a cross-section of the reinforcing ring having a longitudinal length greater than lateral length (Fig 3-4, col. 4, ll. 35-40).  One of ordinary skill in the art would have found it obvious to incorporate a peripheral flange to Galluch as suggested by Godshalk in order to provide strength and prevent distortion of the container.

Claims 1-2, 6, 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0373901 to Fletcher in view of US 2012/0318705 to Brooks and Godshalk.
Regarding claim 1, Fletcher discloses a flexible container (Fig 3) comprising a tray (300) made of flexible material (silicone) wherein the tray is integrally formed with at least one placement cavity (302) having an opening at a top portion thereof (Fig 3).  Fletcher does not teach a peripheral flange extending outward from a peripheral edge of the tray, the flange also having an embedded reinforcing ring.  Brooks discloses a tray (Fig 1) and in particular discloses that it was known in the art to incorporate a peripheral flange (32) extending outward from a peripheral edge of the tray (Fig 1).  Godshalk discloses a container (42) and in particular discloses a flange (48, Fig 4) continuously surrounding peripheral edge of the container and extending outward of the container, the flange being embedded with a reinforcing ring (52), a cross-section of the reinforcing ring having a longitudinal length greater than lateral length (Fig 3-4, col. 4, ll. 35-40).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate a peripheral flange to Fletcher as suggested by Brooks with an embedded reinforcing ring as suggested by Godshalk in order to reinforce and strengthen the tray.
Regarding claim 2, the modified Fletcher further teaches the reinforcing ring (52, Godshalk) having a rectangular cross-section (Godshalk, col. 4, ll. 35-40).
Regarding claim 6, the modified Fletcher teaches the container of claim 1 but does not teach positioning of the reinforcing ring as recited.  However, Godshalk further discloses an embodiment (Fig 6) wherein top surface of reinforcing ring (82) is lower than upper surface of the tray (78) and higher than lower surface of the tray (78), a bottom surface of the reinforcing ring (82) is lower than lower surface of the tray (Fig 6).  One of ordinary skill in the art would have found it obvious to rearrange the modified Fletcher reinforcing ring such that it was positioned in the orientation as suggested by Godshalk alternate embodiment in order to facilitate strengthening since it has been held that rearrangement of parts would be obvious if shifting the position would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 8, the modified Fletcher teaches the container of claim 1 and further discloses bottom surface of the peripheral flange (32, Brooks) lower than lower surface of the tray (Fig 3, Brooks) and the peripheral flange is spaced a distance from the placement cavity (12) so that the tray is formed with a gripping surface portion (18, Fig 1 Brooks) between the peripheral flange (32, Brooks) and placement cavity (12, Brooks).
Regarding claim 9, the modified Fletcher teaches the container of claim 8 and further teaches a number of the placement cavity (302, Fletcher) is even (Fig 3, Fletcher), each placement cavity is distributed in an array (Fig 3, Fletcher), the tray is in rectangular structure (Fig 3, Fletcher), width of gripping surface portion of one of opposite sides of the tray (top and bottom of 305, Fig 3, Fletcher) is smaller than width of the gripping surface portion of the other one of opposite sides (left and right side of 305, Fig 3, Fletcher).
Regarding claim 12, the modified Fletcher teaches the container of claim 1 but does not teach the tray formed by injection molding.  However, Brooks further discloses use of injection molding to form trays (¶0013) and one of ordinary skill in the art would have found it obvious to form the modified Fletcher tray of injection molding as suggested by Brooks in order to facilitate a stronger container.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Brooks, Godshalk and US Patent No. 2,237,102 to Hungerford.
Regarding claim 4, the modified Fletcher teaches the container of claim 1 but does not teach top surface of the reinforcing ring higher than upper surface of the tray, bottom surface of reinforcing ring lower than lower surface of the tray.  However, Hungerford discloses a tray (Fig 1) and in particular discloses a reinforcing ring (2) having a top surface higher than upper surface of tray (1), bottom surface of reinforcing ring (2) having a bottom surface lower than lower surface of tray (1) (Fig 2).  One of ordinary skill in the art would have found it obvious to rearrange the modified Fletcher reinforcing ring such that it was positioned in between the upper and lower surface of the tray as suggested by Hungerford in order to facilitate strengthening since it has been held that rearrangement of parts would be obvious if shifting the position would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 5, the modified Fletcher teaches the container of claim 4 and further teaches wherein a distance between the top surface of the ring and upper surface of the tray is equal to distance between bottom surface of ring and lower surface of tray (Fig. 2, Hungerford).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Brooks, Godshalk and US Patent No. 1,561,097 to Mauser.
Regarding claim 7, the modified Fletcher teaches the container of claim 1 but does not teach positioning of the reinforcing ring as recited.  However, Mauser discloses a container with reinforcing ring (f) having different positions in relation to top and bottom surface of tray (b) with an embodiment (Fig 2) having a reinforcing ring (f) with a top surface higher than upper surface of the tray, bottom surface higher than lower surface of the plane of the tray, an embodiment (Fig 5) having a reinforcing ring (f) with bottom surface lower than upper surface of the tray.  Taken as a whole, one of ordinary skill in the art would have found it obvious change the dimensions of the reinforcing ring to have the relation with the tray as recited as suggested by Mauser in order to facilitate strengthening since it has been held that changes in size/proportion were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluch in view of Godshalk and US Patent No. 5,853,105 to Roman et al. (Roman).
Regarding claim 10, the modified Galluch teaches the container of claim 1 but does not teach a protruding rib.  Roman discloses a container (Fig 5) with placement cavity (12) and in particular discloses a protruding rib (40) extending upwardly from an edge of the opening of the placement cavity (12, Fig 5), the protruding rib continuously surround the opening of the cavity and is integrally formed with the tray (10) (Fig 5).  One of ordinary skill in the art would have found it obvious to incorporate a continuous protruding rib extending upwardly and surrounding the opening of the placement cavity (122) of Galluch as suggested by Roman in order to facilitate sealing with a cover (Roman, col. 3, ll. 5-10).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluch in view of Godshalk, Roman and US Patent No. 4,722,440 to Johnston.
Regarding claim 11, the modified Galluch teaches the container of claim 10 but does not teach the height of the flange greater than height of the protrusion.  However, Johnston discloses a tray (Fig 1) with placement openings (14) having a protrusion (rib 16) surrounding the opening and a peripheral flange (48), height of the flange greater than height of the rib.  One of ordinary skill in the art would have found it obvious to change the dimensions of the modified Galluch flange and rib such that the flange was higher than the rib as suggested by Johnston in order to optimize the strength of the container.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Applicant makes the argument that prior art does not teach a cross-section of the reinforcing ring having a longitudinal length greater than a lateral length.  This is not persuasive as Godshalk discloses a reinforcing ring (52) having a rectangular cross-section, the longer dimension being the longitudinal length and the shorter dimension being the lateral length.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Godshalk is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Godshalk is directed also to a container.
Applicant argues that Godshalk is directed to a rigid pail and thus would be incompatible with a flexible container.  However, this is not persuasive because Godshalk is silent regarding the rigidity of the container.  Similarly, Brooks is also silent regarding the rigidity of the container.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, incorporating a flange with reinforcing ring embedded in the flange to containers facilitate strengthening of the container without impeding the flexibility of the container such it the container would still perform its intended purpose.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dimensions of channels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Hungerford does not teach a reinforcing ring and would not teach changing position of the reinforcing ring, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the rod (2) of Hungerford has the same functionality as a reinforcing ring in that it lends performs a reinforcing and supporting function and serves to protect the edge of the container (col. 1, ll. 15-20).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mauser discloses multiple embodiments of supporting member (f) where top surface is higher than upper surface of the tray and bottom surface of the reinforcing ring lower than upper surface of the tray.  One of ordinary skill in the art would have found it obvious change the dimensions of the reinforcing ring to have the relation with the tray as recited as suggested by Mauser in order to facilitate strengthening since it has been held that changes in size/proportion were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Applicant argues that Mauser discloses different species with the recited dimensions; however, the species discloses in Fig 3 appears to have both recited dimensions.
Applicant further argues that Johnston does not teach a protruding rib formed around first pocket.  Johnston discloses a protruding rib (16) around pocket (14), the protruding rib having less height than peripheral flange (48).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735